United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) October 1 , 2015 PSM Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 000-54988 90-0332127 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1109 N. Bryant Ave., Suite 110 Edmond, Oklahoma (Address of principal executive offices) (Zip Code) 5900 Mosteller Drive, Oklahoma City, Oklahoma 73112 (Former name, former address and former fiscal year, if changed since last report) Registrant’s telephone number, including area code: (405) 753-1900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item Entry into a Material Definitive Agreement. The disclosure set forth in Item 2.03 of this Current Report on Form 8-K is incorporated by reference in this Item 1.01. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On February 18, 2015, PSM Holdings, Inc., a Delaware corporation (the “ Company ”) entered into a Loan Agreement (the “ Loan Agreement ”) with Quintium Private Opportunities Fund, LP, a Delaware limited partnership, (the “ Lender ”) whereby the Lender agreed to loan to the Company an aggregate of $750,000, with an additional $250,000 to be loaned to the Company at the Lender’s discretion during the term of the loan (collectively the “ Loan ”). Pursuant to the Loan Agreement, the Company issued a Promissory Note dated February 18, 2015, to the Lender (the “ Note ”) for up to an aggregate of $1,000,000. The Loan is secured by all of the assets of the Company (including intellectual property rights and licenses) and its subsidiaries as agreed to in the Security Agreement dated February 18, 2015, between the Company, and its subsidiaries, and the Lender (the “ Security Agreement ”). Upon the occurrence of an Event of Default (as defined in the Note) the Lender has the right to foreclose on the assets of the Company. The security interest granted to the Lender is guaranteed by the Company’s wholly-owned subsidiaries, WWYH, Inc., a Texas corporation (“
